ACCEPTED
                                                                                   03-15-00386-CV
                                                                                           7275545
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              10/7/2015 3:31:23 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK




            No. 03-15-00386-CV                                  FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         10/7/2015 3:31:23 PM
                                                           JEFFREY D. KYLE
              HARRIS COUNTY HOSPITAL               DISTRICT, Clerk
                                                      Appellant,
                                      v.

            PUBLIC UTILITY COMMISSION OF TEXAS,
                                       Appellee.

                  UNOPPOSED SECOND MOTION FOR
             EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

      Appellee, the Public Utility Commission of Texas, files this unopposed

motion to extend the time for filing appellee’s brief for fourteen days to

October 26, 2015.

      1.    The Appellee’s brief is due on October 12, 2015.

      2.    Appellee requests a 14-day extension to October 26, 2015.

      3.    The press of other business prevents counsel for Appellee from

preparing a brief that will be helpful to the Court by the current deadline.

After oral argument in this Court in Entergy Texas, Inc. v. Public Utility

Commission, No. 03-14-00735-CV, on September 23, 2015, counsel for the

Commission was busy with administrative duties that arose when the

division chief for the Environmental Protection Division resigned and a

new chief was appointed. In addition, counsel filed a motion for leave and
amicus brief on behalf of the State of Texas in the Fifth Circuit Court of

Appeals for the United States today in No. 15-20030, Environment Texas

Citizen Lobby, Incorporated; Sierra Club v. Exxon Mobil Corporation;

ExxonMobil Chemical Company; ExxonMobil Refining & Supply

Company.

      4.     This is the second request Appellee has made for an extension

of time to file appellee’s brief. The Court previously granted the

Commission’s first request for a 14-day extension from September 28, 2015

to October 12, 2015. Thus, this request and the first request together would

extend the time for the appellee’s brief by less than 30 days from the

original date the brief was due.

      5.     Counsel for Appellant Harris County Hospital District has been

contacted and does not oppose this second motion for extension of time to

file appellee’s brief.

                              Respectfully submitted,

                              KEN PAXTON
                              Attorney General of Texas

                              CHARLES E. ROY
                              First Assistant Attorney General




                                       2
                             JAMES E. DAVIS
                             Deputy Attorney General for Civil Litigation

                             PRISCILLA M. HUBENAK
                             Division Chief
                             Environmental Protection Division

                             /s/ Elizabeth R. B. Sterling
                             Elizabeth R. B. Sterling
                             Assistant Attorney General
                             Texas State Bar No. 19171100

                             Environmental Protection Division
                             Office of the Attorney General
                             P.O. Box 12548, MC-066
                             Austin, Texas 78711-2548
                             512.463.2012
                             512.457-4616 FAX
                             Elizabeth.Sterling@texasattorneygeneral.gov

                             COUNSEL FOR PUBLIC UTILITY COMMISSION OF
                             TEXAS




                       Certificate of Conference

      I have contacted counsel for Harris County Hospital District, the only
other party in this case. Appellant District does not oppose the motion.

                                   /s/ Elizabeth R. B. Sterling
                                   Elizabeth R. B. Sterling




                                     3
                         Certificate of Service

      I hereby certify that on this the 7th day of October 2015, a true and
correct copy of the foregoing document was served on the following counsel
electronically, through an electronic filing service, with a copy by email:

Bruce S. Powers
Harris County Assistant County Attorney
1019 Congress, 15th Floor
Houston, Texas 77002
(713) 274-5144 (telephone)
(713) 755-8924 (facsimile)
bruce.powers@cao.hctx.net

ATTORNEYS FOR HARRIS COUNTY HOSPITAL DISTRICT

                            /s/ Elizabeth R. B. Sterling
                            Elizabeth R. B. Sterling




                                     4